DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ANDREW ISAACS,
                              Appellant,

                                     v.

      MARCIA ISAACS, individually, PETER M. RAIMONDI, ESQ.,
  individually, ROBERT J. MORAITIS, P.A., and FLORIDA DEPT. OF
                            REVENUE,
                            Appellees.

                               No. 4D17-2681

                               [March 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 15-015100.

  Lawrence J. Navarro of Lawrence J. Navarro, P.A., Plantation, for
appellant.

   Robert J. Moraitis of Robert J. Moraitis, P.A., Fort Lauderdale, pro se,
Peter M. Raimondi, Fort Lauderdale, pro se, and Jonathan A. Heller of the
Law Offices of Jonathan A. Heller, P.A., Miami, for appellee Marcia Isaacs.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.